                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      CARPENTERS HEALTH AND                                  CASE NO. C18-1726-JCC
        SECURITY TRUST OF WESTERN
10      WASHINGTON, et al.,                                    ORDER
11
                                Plaintiffs,
12              v.

13      DELTA INTERIORS LLP, et al.,
14                              Defendants.
15

16          This matter comes before the Court on Plaintiffs’ motion for leave to serve Defendants by
17   publication (Dkt. No. 6). Having thoroughly considered the briefing and the relevant record, the
18   Court hereby GRANTS the motion for the reasons explained herein.
19          A plaintiff may, among other methods, serve a defendant located in the United States by
20   “following state law for serving a summons in an action brought in courts of general jurisdiction
21   in the state where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1).
22   In Washington, service by publication is permitted under limited circumstances, such as when a
23   defendant who is a resident of Washington (1) cannot be found within the state, despite the
24   plaintiff’s diligence, and (2) “keeps himself or herself concealed” within the state “with intent to
25   . . . avoid the service of a summons.” See Wash. Rev. Code § 4.28.100. When the officers or
26


     ORDER
     C18-1726-JCC
     PAGE - 1
 1   registered agents of a business entity cannot be found, the business entity may likewise be served

 2   by publication. See id.; Wash. Rev. Code § 23.95.450.

 3          Defendant Ignacio Mejia is the agent who accepts service for Defendant Delta Interiors

 4   LLP. (See Dkt. No. 1 at 3.) Plaintiffs have made diligent efforts to serve Defendant Mejia. (See

 5   Dkt. No. 7.) Plaintiffs have attempted to contact Defendant Mejia at multiple known addresses,

 6   and have hired a private investigator to attempt to discover Defendant Mejia’s whereabouts. (Id.

 7   at 2.) Their efforts to locate Defendant Mejia have failed. Moreover, it appears that Defendant

 8   Mejia knows about this litigation or its underlying claims. (Id. at 3–4.) The record suggests that
 9   Defendant Mejia is concealing himself in order to avoid service.
10          For the foregoing reasons, Plaintiffs’ motion for leave to serve Defendant Mejia by
11   publication (Dkt. No. 6) is GRANTED. The time to serve both Defendants is EXTENDED by 90
12   days from the date of this order.
13          DATED this 5th day of March 2019.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C18-1726-JCC
     PAGE - 2
